Citation Nr: 0032776	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis of the 
cervical spine on a direct basis and as secondary to 
residuals of sternoclavicular separation of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to August 
1959 and from February 1966 to March 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for asthma 
and assigned a 30 percent evaluation, effective October 31, 
1997; continued the 20 percent evaluation for residuals of 
sternoclavicular separation of the right shoulder; denied 
service connection for diabetes mellitus, left shoulder 
rotator cuff tear, and degenerative arthritis of the cervical 
spine; and denied entitlement to a total disability rating 
for compensation purposes on the basis of individual 
unemployability (TDIU).

The Board notes that the veteran initially disagreed with the 
RO's assignment of a 30 percent evaluation for the service-
connected asthma; however, in a July 1999 rating decision, 
the RO granted a 60 percent evaluation, effective October 31, 
1997.  The veteran has indicated that he is satisfied with 
the 60 percent evaluation.  Therefore, this issue is no 
longer on appeal.

The veteran did not appeal the denial of entitlement to a 
TDIU.  Regardless, the RO subsequently granted the claim.  
Therefore, this issue is not on appeal.

The Board also notes that in the veteran's claim for 
benefits, he indicated he was seeking service connection for 
a left shoulder rotator cuff tear.  The RO adjudicated such 
claim in the August 1998 rating decision on appeal.  In his 
notice of disagreement, the veteran specifically stated that 
he was not seeking service connection for his left shoulder, 
but that he was referring instead to his right shoulder.  In 
his VA Form 9, Appeal to the Board of Veterans' Appeals, the 
veteran did not address the claim for service connection for 
the left shoulder.  Therefore, based on the veteran's 
statements, it is clear that he does not wish to pursue the 
claim for service connection for a left shoulder disorder, 
and that issue will not be adjudicated in this decision.

Additionally, in the notice of disagreement, the veteran 
stated that rather than seeking service connection for a left 
shoulder rotator cuff tear, he was referring to his service-
connected right shoulder.  The Board is unable to tell 
whether the veteran was filing a notice of disagreement as to 
the RO's continuance of the 20 percent evaluation for the 
service-connected residuals of sternoclavicular separation of 
the right shoulder in the August 1998 rating decision.  
Therefore, the Board will refer this issue back to the RO for 
it to ask the veteran whether he intended to disagree with 
the August 1998 rating decision as to the continuance of the 
20 percent evaluation, or file a new claim for an increased 
evaluation for the residuals of sternoclavicular separation 
of the right shoulder.

Accordingly, the issues on the title page are the current 
issues that are properly before the Board.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

As to the veteran's claim for service connection for diabetes 
mellitus, he claims that he was told in service on two 
occasions that he was a borderline diabetic and again within 
one year following service at the VA Medical Center in 
Dallas, Texas.  As to the inservice occasions, the veteran 
asserts these incidents occurred while hospitalized at the 
Lajes Field Azores Portugal Hospital between 1968 and 1971 
and while hospitalized at the Navy hospital in Naples, Italy, 
between 1973 and 1974.  Those hospitalization records are not 
in the claims file.

As to the post service occasion, the veteran states that he 
went to the VA Medical Center in Dallas, Texas, in 1976 or 
1977 because he was having dizzy spells.  He asserts he was 
given a complete physical, to include x-rays from his head 
down to his toes.  The veteran states he was given an 
appointment to report after having fasted, which established 
he was a borderline diabetic.  There is a VA examination 
report from Dallas, Texas, dated December 1976; however, 
there are no complaints in that record related to dizziness, 
nor x-rays of the skull.  Therefore, the Board finds that 
this is not the record to which the veteran is referring.  

The Board finds that in compliance with the duty to assist, 
VA must attempt to obtain the inservice hospitalization 
records and the treatment records from the VA Medical Center 
in Dallas, Texas, prior to it making a decision on the 
veteran's claim for service connection for diabetes mellitus.

As to the veteran's claim for service connection for 
arthritis of the cervical spine, he claims that it is either 
a result of the injury he sustained when he injured his right 
shoulder in service (for which he is service connected) or 
that he has developed arthritis of the cervical spine as a 
result of the service-connected residuals of sternoclavicular 
separation of the right shoulder.

The new legislation requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty.

The veteran has brought forth competent evidence of a 
diagnosis of arthritis of the cervical spine, and he has 
related such diagnosis to service and to his service-
connected disability of residuals of sternoclavicular 
separation of the right shoulder.  Thus, the evidence of 
record establishes that a VA examination, to include a 
medical opinion, is necessary to make a decision on the claim 
for service connection both on a direct basis and on a 
secondary basis.

The Board notes that it is aware that the RO attempted to 
obtain an opinion as to whether the arthritis of the cervical 
spine was secondary to the service-connected residuals of 
sternoclavicular separation of the right shoulder.  However, 
the Board finds that the opinion made by the examiner did not 
answer the question posed.  Therefore, another opinion is 
necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for diabetes 
mellitus and arthritis of the cervical 
spine.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

The RO must attempt to obtain the 
inservice hospitalization records from 
the Lajes Field Azores Portugal Hospital 
between 1968 and 1971 and the Navy 
hospital in Naples, Italy, between 1973 
and 1974 and associate them with the 
claims file.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports from the Laredo 
Outpatient Clinic and obtain the 1976 and 
1977 medical records from the VA Medical 
Center in Dallas, Texas.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the arthritis of the cervical 
spine.  The examiner must have an 
opportunity to review the veteran's 
claims file, to include his service 
medical records.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that arthritis of the cervical spine was 
(1) incurred in service, (2) manifested 
to a compensable degree within one year 
following separation from service; or (3) 
whether it is proximately due to or the 
result of the service-connected residuals 
of sternoclavicular separation of the 
right shoulder.  A complete rationale for 
any opinion expressed should be included 
in the examination report, to include 
upon what medical principles the opinions 
are based and citation to the evidence of 
record upon which the opinion is based.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for diabetes mellitus 
and arthritis of the cervical spine on a 
direct basis and as secondary to the 
service-connected residuals of 
sternoclavicular separation of the right 
shoulder.

If the benefits sought on appeal remain denied, the veteran 
and his representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


